Citation Nr: 0717002	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  96-38 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected herniated nucleus pulposus, L4-5 (low back 
disorder), prior to April 27, 2001.

2.  Entitlement to a rating in excess of 40 percent for 
service-connected low back disorder for the period from April 
27, 2001, to May 2, 2005.

3.  Entitlement to a rating in excess of 10 percent for 
service-connected low back disorder since March 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from June 1989 to September 
1992. 

Service connection was established for the veteran's low back 
disorder by a May 1993 rating decision.  A 20 percent 
evaluation was assigned pursuant to Diagnostic Code 5293-
5295, effective from September 20, 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which, in pertinent part, denied a 
claim for an evaluation in excess of 20 percent for service-
connected low back disability.  The veteran appealed, 
contending that a higher rating was warranted.

In January 2000, the Board remanded the claim for additional 
evidentiary development.  

Following the Board's January 2000 remand, the RO, by a 
February 2003 Supplemental Statement of the Case  (SSOC), 
assigned a 40 percent rating for the service-connected low 
back disorder, effective from April 27, 2001.

In June 2003, the Board remanded the case again, noting that 
it was necessary to complete the development dictated by the 
prior remand.

By a July 2005 rating decision, the RO assigned a temporary 
total evaluation for the veteran's service-connected low back 
disorder beginning May 3, 2005, based on surgical or other 
treatment necessitating convalescence.  Specifically, he 
underwent a L5-S1 posterior sacral fusion and decompression 
with iliac crest bone graft and allograft on that date.  This 
temporary total rating was ultimately extended to February 
28, 2006.  Further, by the most recent SSOC in June 2006, the 
RO found that the veteran was entitled to a 10 percent rating 
for the low back disorder effective from March 1, 2006.

The case has now been returned to the Board for further 
appellate consideration.  As a preliminary matter, the Board 
finds that the RO substantially complied with the remand 
directives.  In pertinent part, for the reasons detailed 
below, the Board finds that the veteran has been provided 
with adequate notification in accord with the Veterans Claims 
Assistance Act of 2000 (VCAA), and that he has been accorded 
multiple VA medical examinations which are adequate for 
rating purposes.  Accordingly, a new remand is not required 
to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The record reflects that the veteran's service-connected 
low back disorder has been consistently manifested by pain, 
of varying severity, throughout the pendency of this case.

3.  There is no competent medical evidence showing that the 
veteran has ankylosis of the spine.

4.  For the period prior to April 27, 2001, the competent 
medical evidence does not reflect that the service-connected 
low back disorder was manifested by severe limitation of 
motion; nor severe intervertebral disc disease with recurring 
attacks and intermittent relief; nor severe lumbosacral 
strain with listing of the whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.

5.  For the period from April 27, 2001, to October 28, 2004, 
the low back disorder was not manifested by pronounced 
intervertebral disc syndrome, incapacitating episodes of at 
least 6 weeks duration during the past 12 months, or 
unfavorable ankylosis of the entire thoracolumbar spine.

6.  VA medical examinations dated October 29, 2004, indicate 
the veteran had pronounced symptoms of intervertebral disc 
syndrome, that were persistent and compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, with little intermittent relief.  However, these 
symptoms were not indicated in the medical evidence prior to 
that date.

7.  Although there is medical evidence of muscle spasm of the 
low back for the period since March 1, 2006, the record does 
not indicate loss of lateral spine motion, unilateral, in a 
standing position.  There is also no indication that the 
muscle spasm results in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

8.  Since March 1, 2006, the veteran's service-connected low 
back disorder has not been manifested by moderate limitation 
of motion; nor forward flexion of the thoracolumbar spine 
less than 60 degrees; nor the combined range of motion of the 
thoracolumbar spine being less than 120 degrees; nor moderate 
symptoms of intervertebral disc syndrome with recurring 
attacks; nor incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected low back disorder for the period 
prior to April 27, 2001, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59 (2006); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, and 5295 (2002).

2.  The criteria for a rating in excess of 40 percent for the 
veteran's service-connected low back disorder for the period 
from April 27, 2001, to October 28, 2004, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2006); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, and 5295 (2002).

3.  The criteria for a 60 percent rating for the veteran's 
service-connected low back disorder were met, effective from 
October 29, 2004, to May 2, 2005.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, and 5295 (2002).

4.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected low back disorder for the period 
since March 1, 2006, are not met 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, and 5295 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the VCAA, which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, because the VCAA was 
enacted after the initial adjudication of the veteran's claim 
by the RO, it was impossible to provide notice of the VCAA 
before the initial adjudication in that claim.  Indeed, VA's 
General Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  Under such circumstances, the United States Court of 
Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

Here, the veteran was sent VCAA-compliant notification by 
letters dated in March 2001, March 2002, April 2002, June 
2003, October 2005, March 2006, and April 2006.  Taken 
together, these letters noted the current appellate issues, 
informed the veteran of the evidence necessary to 
substantiate these claims, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and indicated the need for the veteran to advise VA of 
or to submit any evidence in his possession that was relevant 
to the case.  As such, this correspondence fully complied 
with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the holding in Quartuccio, 
supra.  Moreover, the March 2006 letter contained the 
specific information regarding disability rating(s) and 
effective date(s) mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing in 
the record indicates the veteran has identified the existence 
of any relevant evidence that is not of record.  The record 
reflects that he was scheduled to present testimony at a 
Board hearing in September 1999, but that he failed to 
appear.  Accordingly, his hearing request has been deemed 
withdrawn.  See 38 C.F.R. § 20.704(d).  Further, he was 
accorded multiple VA medical examinations in conjunction with 
this case in March 1995, April 1997, August 2000, February 
2003, October 2003, October 2004, and May 2006.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for evaluating disabilities of the back were 
substantially revised during the pendency of this appeal, 
necessitating somewhat extended explanation and analysis.  
For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. § 
4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000.

Prior to September 23, 2002, the veteran's low back was 
evaluated pursuant to the criteria found at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293-5295.  (A hyphenated diagnostic 
code is used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned.).  Other potentially applicable 
criteria are found at Diagnostic Code 5292, for limitation of 
motion.  

Former Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.

Former Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a noncompensable rating when it is postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a.

Former Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. 
§ 4.71a.

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

The Board observes, as an initial matter, that the veteran's 
service-connected low back disorder has been consistently 
manifested by pain, of varying severity, throughout the 
pendency of this case.


I.  Prior to April 27, 2001

Initially, the Board notes that as this period is prior to 
the revisions to the criteria for evaluating spine 
disabilities, only the criteria found at former Diagnostic 
Codes 5292, 5293, and 5295 are for consideration.  

The Board finds that a thorough review of the competent 
medical evidence for this period does not reflect that the 
service-connected low back disorder was manifested by severe 
limitation of motion; nor severe intervertebral disc disease 
with recurring attacks and intermittent relief; nor severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

With respect to former Diagnostic Code 5292, the Board has 
already acknowledged that the veteran's service-connected low 
back disorder is manifested by painful motion.  However, even 
with this pain the March 1995 VA examination noted that he 
had forward flexion to 75 degrees, backward extension to 20 
degrees, lateral flexion bilaterally to 30 degrees, and 
rotation to 30 degrees.  The subsequent April 1997 VA spine 
examination showed forward flexion to 90 degrees, backward 
extension to 25 degrees, lateral flexion 30 degrees 
bilaterally, as well as rotation 50 degrees right and 30 
degrees left.  On the August 2000 VA spine examination, it 
was noted that he stood flexed at 20 degrees flexion, and 
that he complained of discomfort in the lower back with 
extension.  Nevertheless, he was able to extend to the zero 
(0) neutral position and then extend 10 degrees past the 
neutral position backward.  He could also bend forward to 90 
degrees plus without any difficulty whatsoever.  Moreover, he 
could bend laterally to the left to 20 degrees before 
complaining of discomfort in the back, then to the right 35 
degrees without any discomfort at all.  In view of these 
range of motion findings, the Board concludes that the 
veteran's service-connected low back disorder was not 
manifested by severe limitation of motion.  Accordingly, he 
is not entitled to a rating in excess of 20 percent under 
former Diagnostic Code 5292.

In regard to former Diagnostic Code 5293, the Board observes 
that no significant pathological findings were noted on X-
rays conducted on the lumbosacral spine in conjunction with 
the March 1995 VA examination.  Moreover, X-rays conducted in 
conjunction with the subsequent April 1997 VA spine 
examination found that the alignment and disc spaces were 
normal, with no bony abnormalities.  Further, the VA examiner 
specifically stated that there was no X-ray evidence of 
degenerative disc disease.  Thus, these X-ray reports suggest 
that Diagnostic Code 5293 may not even have been applicable, 
and certainly do not reflect severe symptomatology of 
intervertebral disc syndrome as they showed no evidence of it 
at all.

The Board acknowledges that a October 2000 MRI of the lumbar 
spine did reveal a herniated disc at the L5-S1 level, 
centrally and to the right with impingement upon the spinal 
canal and some mild displacement of the exiting nerve root.  
However, the L2-3, L3-4, and L4-5 levels were unremarkable, 
and it was specifically stated that the disc spaces were 
unremarkable except for abnormal signaling of the disc of L5-
S1.  In addition, the lumbar vertebral bodies and the 
visualized portion of the spinal cord were also found to be 
unremarkable.  These results are against a finding of severe 
intervertebral disc syndrome.

The Board further observes that the March 1995 VA examination 
noted that, on neurological evaluation, deep tendon reflexes 
were normally active, with gross sensation present.  Deep 
tendon reflexes were found to be bilaterally equal on the 
subsequent April 1997 VA spine examination.  Finally, the 
August 2000 VA spine examination found that the reflexes 
noted over the knees and ankles were normal.  Although the 
veteran complained of decreased sensation over the entire 
right leg, he was able to discriminate pin and light touch 
exactly the same amount as on the left leg under examination.  
These results are also against a finding of severe 
intervertebral disc syndrome.

Finally, with regard to former Diagnostic Code 5295, the 
Board notes that there is no medical evidence of positive 
Goldthwait's sign during this period.  Moreover, the 
aforementioned March 1995 and April 1997 X-rays findings, as 
well as the October 2000 MRI, reflect that there is no 
listing of the whole spine to opposite side, osteoarthritic 
changes, nor narrowing or irregularity of the joint space.  
In addition, the aforementioned range of motion findings on 
the VA medical examinations, particularly those involving 
forward flexion, show that the service-connected low back 
disorder has not resulted in marked limitation of forward 
bending in a standing position.  Consequently, the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent for this period under former 
Diagnostic Code 5295.

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 20 percent for his service-connected low back 
disorder for the period prior to April 27, 2001.  In making 
this determination, the Board specifically noted his 
complaints of pain, but the objective medical evidence did 
not indicate that there was or would be any additional 
impairment attributable to his back pain that would warrant a 
rating in excess of 20 percent for the period.  See 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.

II.  April 27, 2001, to May 2, 2005

With respect to this period, the Board notes, as an initial 
matter, that neither former Diagnostic Code 5292 nor 5295 
provides for a rating in excess of 40 percent.  As the 
veteran is already rated as 40 percent disabled for this 
period , these Codes are clearly not applicable to his claim 
for a higher rating.

In regard to former Diagnostic Code 5293, the Board finds 
that the medical evidence indicates that he is entitled to a 
60 percent rating effective from October 29, 2004, to May 2, 
2005, but not before that period of time.  

Prior to October 29, 2004, the competent medical evidence 
does not indicate pronounced symptoms of intervertebral disc 
syndrome.  For example, even though it was noted at a 
February 2003 VA spine examination that the veteran was 
stooped at about a 30 degree bend at the waist, he was able 
to straighten up to the neutral position, and extend to about 
-10 degrees, past the 0 position without any significant 
increase in pain.  He could also bend laterally 20 degrees 
complaining only of some pulling in the areas of the 
sacroiliac joints in the body, with no dramatic increase in 
the pain.  Further, he could bend to 90 degrees in the 
frontal plane without any significant pain.  He could heel 
and toe walk, and straight leg raise to about 60 degrees, 
even though he complained of pain.  On sensory examination, 
he had only slightly diminished perception of light touch, 
particularly over the thighs bilaterally anteriorly.  

The Board further notes that on a subsequent October 2003 VA 
spine examination, evaluation of the spine revealed symmetry 
in appearance and in spinal motion.  Range of motion testing 
showed forward flexion to 80 degrees, backward extension 30 
degrees, bilateral normal flexion of 30 degrees and bilateral 
rotation to 25 degrees.  He could stand on his toes, and 
squat to a certain extent.  Although there was tenderness in 
the lumbosacral area, especially in the L5-S1 area, there 
were no postural abnormalities or fixed deformities.  In 
addition, the examiner stated the veteran did not appear to 
have a weakened movement against varying resistance and 
extensive fatigability secondary to repetitive use; and he 
would have no additional limitation of function during flare-
ups as he claimed to have continuous-type pain and no flare-
ups.  

On a concurrent October 2003 VA neurologic examination, the 
strength of his deltoids, triceps, biceps, finger flexors, 
quadriceps, anterior tibials, hamstrings, gastrocs, and 
peroneal muscles were all normal.  Reflexes were entirely 
symmetric and active at biceps, triceps, brachioadialis, 
knee, and ankle.  As such, there was no evidence of absent 
ankle jerk.  Moreover, in a subsequent December 2003 
memorandum, the VA neurologic examiner noted that the veteran 
had minimal abnormalities on examinations; that reflexes and 
strength were normal; and that the veteran did get 
"intermittent relief" from medication.  Also, in a 
subsequent April 2004 memorandum, the VA neurologic examiner 
stated that, at the time of the examination, the veteran had 
normal strength and "rapid alternate motion was good."  The 
examiner stated that this would not be possible in the 
presence of significant muscle spasm, and that there was no 
muscle spasm.  Poor traced figures, plus limited lumbar 
flexion, were his pertinent findings on neurologic 
examination.

The Board concludes that the aforementioned competent medical 
findings do not reflect pronounced symptoms of intervertebral 
disc syndrome, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief

During the relevant portions of the time period prior to 
October 29, 2004, there is also no indication that the 
veteran has experienced incapacitating episodes of at least 
six weeks' duration during the previous 12 months, nor is 
there any indication of unfavorable ankylosis of the entire 
thoracolumbar spine, so as to permit the assignment of a 
rating in excess of 40 percent.

However, on an October 29, 2004, VA spine examination, the 
veteran reported that his back pain was now constant and 
incapacitating.  He had trouble getting up and down, and 
estimated the pain as being 10/10, with it never getting 
less.  Further, he reported having trouble with any activity 
because of pain.  He did not get any relief from any measure.  
Moreover, the examiner commented that the veteran appeared to 
have more incapacitation than he had had in the past on the 
basis of the previous examination reports.  On physical 
examination, he was unable to extend, and forward flexion was 
just a few degrees from his tilted position of about 10 to 15 
degrees.  There also appeared to be increased muscle spasm.  
He could not do lateral flexion in either direction, or 
rotation, because of pain.  He was unable to do any other 
tests, such as stand on the heels or toes.  All of his 
functional limitations seemed to be secondary to pain.  
Straight leg raise was positive at about 30 degrees 
bilaterally with pain going into the contra-buttock area.

The Board is of the opinion that the findings of the October 
29, 2004, VA spine examination are consistent with pronounced 
symptoms of intervertebral disc syndrome, that are persistent 
and compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, with little intermittent 
relief.  Moreover, a review of the treatment records 
indicates that this symptomatology continued until the May 3, 
2005, low back surgery.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the symptomatology indicated on the October 
29, 2004, VA examination more nearly approximates the 
criteria for a 60 percent rating under former Diagnostic Code 
5293.  See 38 C.F.R. §§ 3.102, 4.3, and 4.7.  As this rating 
was first factually ascertainable at that time, the veteran 
is entitled to the 60 percent rating from that date.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The only basis for a rating in excess of 60 percent for a low 
back disorder under either the "old" or "new" criteria is 
under the current General Rating Formula for Diseases and 
Injuries of the Spine, when there is unfavorable ankylosis of 
the entire spine.  However, a thorough review of the 
competent medical evidence does not reflect the veteran has 
ever been diagnosed with ankylosis.  Moreover, even though 
the veteran has had limited and painful motion, the record 
does not reflect that the spine has been fixed in neutral 
position, nor fixed in flexion or extension.  Simply put, the 
medical records indicate he still has some range of motion of 
the spine.  Inasmuch as there is no medical evidence of 
ankylosis, the veteran would not even be entitled to a rating 
in excess of 40 percent for his service-connected low back 
disorder during this period.  Similarly, the medical evidence 
for this period does not indicate the veteran experienced 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  As such, he would not be 
entitled to a rating in excess of 40 percent under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes either.

For these reasons, the Board finds that the veteran is 
entitled to a 60 percent rating for his service-connected low 
back disorder beginning October 29, 2004, but not prior to 
that date.  In short, he is not entitled to a rating in 
excess of 40 percent for the period from April 27, 2001, to 
October 28, 2004.

III.  As of March 1, 2006

Regarding the period since March 1, 2006, the Board 
acknowledges that the May 2006 VA spine examination noted 
some muscle spasm on evaluation of the back.  However, the 
record does not reflect that it is due to extreme forward 
bending.  Moreover, the medical evidence does not indicate 
loss of lateral spine motion, unilateral, in a standing 
position.  There is also no indication that the muscle spasm 
results in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  For 
example, the May 2006 VA examination stated that evaluation 
of the spine showed no fixed deformity.  In addition, 
although the veteran walked slowly into the examining room, 
he walked in regular steps, no apparent limp was noted, he 
was able to walk without the need of an assistive device, he 
used no walking cane nor lumbar brace.  As such, it does not 
appear that he is entitled to a rating in excess of 10 
percent under former Diagnostic Code 5295, nor under the 
General Rating Formula for Diseases and Injuries of the Spine 
based on the finding of muscle spasm.

The Board also notes that the May 2006 VA examination showed 
the veteran had forward flexion to 75 degrees, and that he 
could not flex further due to pain and some muscle spasm.  
Similarly, backward extension was to 25 degrees, and no 
further due to pain.  Right and left lateral flexion was to 
30 degrees, with some pain at 30 degrees.  Right and left 
lateral rotation was to 30 degrees, with no pain.  Moreover, 
the examiner noted that the veteran's low back motion was 
limited by pain and some muscle spasm, with pain the major 
factor.  Nevertheless, repetitive use showed no fatigue, no 
incoordination, no lack of endurance, and no additional loss 
of motion by pain.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.

In view of the aforementioned range of motion findings, the 
Board concludes that, since March 1, 2006, the veteran's 
service-connected low back disorder has not been manifested 
by moderate limitation of motion; nor forward flexion of the 
thoracolumbar spine less than 60 degrees; nor the combined 
range of motion of the thoracolumbar spine less than 120 
degrees.  Consequently, the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
based on limitation of motion under either former Diagnostic 
Code 5292 nor the current General Rating Formula for Diseases 
and Injuries of the Spine.

The Board further finds that the medical evidence since March 
1, 2006, does not reflect that the service-connected low back 
disorder has resulted in moderate symptoms of intervertebral 
disc syndrome with recurring attacks.  For example, motor 
evaluation conducted as part of the May 2006 VA examination 
showed no muscle atrophy or weakness.  Reflexes including 
patella and Achilles tendon reflexes were found to be normal.  
Musculature of the back was also normal.  There was also no 
effusion and no erythematous changes on the back found on 
examination.  As such, it does not appear he is entitled to a 
rating in excess of 10 percent under former Diagnostic Code 
5293.

Finally, the May 2006 VA examination noted that in the last 
12 months the veteran only had one episode of incapacitation 
for about a week when he had the lumbar fusion surgery in May 
2005.  Thus, the service-connected low back disorder was not 
manifested by incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  Consequently, for the period since March 1, 2006, he 
is not entitled to a rating in excess of 10 percent under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

Except as otherwise noted herein, the preponderance of the 
evidence is against increased ratings for the service-
connected low back disorder.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 20 percent for service-
connected low back disorder prior to April 27, 2001, is 
denied.

Entitlement to a rating in excess of 40 percent for service-
connected low back disorder for the period from April 27, 
2001, to October 28, 2004, is denied.

Entitlement to a 60 percent rating for service-connected low 
back disorder for the period from October 29, 2004, to May 2, 
2005, is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for service-
connected low back disorder since March 1, 2006, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


